UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2012. INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 001-32830 20-2760393 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices)(Zip Code) (301)983-0998 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On December 21, 2012 Mr. Ranga Krishna communicated in writing his resignation, effective December 31, 2012, as a director of the board of directors and all committees of India Globalization Capital, Inc. (the “Company”), due to personal reasons. The board of directors of the Company accepted his resignation as effective on December 31, 2012, and invited him to serve as a senior advisor to the Company.Mr. Krishna was a member of the Audit and Compensation Committees.Mr. Krishna’s resignation was not the result of any disagreements with the Company regarding its operations, policies, or practices. Mr. Krishna was an independent director and one of our two current Class B directors and was to serve until the 2015 annual meeting of shareholders. A copy of the Press Release issued by the Company announcing Mr. Krishna’s resignation, effective December 31, 2012, is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release datedDecember 27, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. India Globalization Capital, Inc. Date: December 28, 2012 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer and President Exhibit Index Press Release dated December 27, 2012.
